J. B. McPHERSON, Circuit Judge.
An involuntary petition was filed on December 29, 1910. The adjudication was entered January 23d, but the bankrupt had no knowledge of its entry until February 14th, when the referee notified him to file his schedules. These were filed on February 21st, and contained a claim for the exemption of specified property. The bankrupt stated in the claim:
"This property was taken into the possession of the receiver appointed by the United States District Court, and may have been sold. If so, petitioner claims $300 in cash.’'
*910THe referee allowed the $300 in cash, and the trustee asked for a. •review of the order.
The motion to dismiss the petition for review is refused without comment, for on the merits I think the trustee should not prevail. The bankrupt made his claim for exemption, regular in form, within 10 days after he had knowledge of the adjudication. He demanded specific articles; but, as these had already been sold by the receiver when the claim was made, it is well settled that he was within his' right in asking alternatively for $300 in cash.
The referee’s order of April 4, 1912, was therefore correct, and is now affirmed.